Citation Nr: 1534713	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the claims file is currently held by the RO in Oakland, California.  

The appeal was previously before the Board in December 2012 and was remanded for additional development.  It has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset during active duty service due to combat noise exposure.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss because it was incurred due to active-duty combat noise exposure in the Republic of Vietnam.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a chronic disease (such as sensorineural hearing loss) is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Under 38 U.S.C.A. § 1154(b), VA has created a presumption regarding the in-service incurrence or aggravation of a disability claimed to be the result of combat service.  When a veteran has engaged in combat with the enemy during active service, VA must accept satisfactory lay or other evidence that is "consistent with the circumstances, conditions or hardships of such service."  38 U.S.C.A. § 1154(b).  This evidence serves as "sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such [combat] service."  38 U.S.C.A. § 1154(b); 38 C.F.R § 3.304(d).  The combat presumption applies not only to combat injuries but also to the consequences of those injuries, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to both the veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Even where the combat presumption applies, a veteran must still show that a causal relationship exists between the present disability and the in-service injury or disease.  Id. at 999 n.9.  Every reasonable doubt must be resolved in the veteran's favor, and service connection of injuries or diseases linked to combat may be rebutted only by clear and convincing evidence.  38 U.S.C.A. § 1154(b).  

Turning to the facts of the case, the record clearly establishes the presence of a current bilateral hearing-loss disability in accordance with 38 C.F.R. § 3.385.  VA medical examiners diagnosed bilateral sensorineural hearing loss in May 2007 and July 2014; clinical records also document VA treatment for hearing loss throughout the claims period.  Thus, the record manifests a bilateral hearing-loss disability for VA purposes.  

The Board also finds that the combat presumption of an in-service injury applies to the current claim.  Personnel records show that the Veteran served as a medical corpsman in Vietnam, where he was engaged in multiple episodes of combat incidents.  The Veteran received the Vietnam Service Medal with Four Bronze Stars, Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge, Bronze Star Medal with "V" device and First Oak Leaf Cluster, and Purple Heart.  The Bronze Star Medal and Purple Heart were awarded for the Veteran's service during an enemy rocket, mortar, and small arms attack on May 7, 1968.  Additionally, in a February 2007 statement, the Veteran cites multiple incidents in which he was in close proximity to mine, bomb, and rocket explosions that affected his hearing.  The noise exposure described by the Veteran is consistent with the circumstances of his combat service in Vietnam.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of an in-service injury, i.e. acoustic trauma. 

As outlined above, the combat presumption applies not only to the incurrence of a combat injury but also to the separate issue of whether the combat injury resulted in a chronic disability while on active duty.  Reeves, 682 F.3d at 999.  Consequently, because the Veteran has reported the onset of permanent hearing loss during active duty, 38 U.S.C.A. § 1154(b) also applies to his contentions regarding the onset of hearing loss during service.  See id.  

Additionally, the Board finds that the record does not contain clear and convincing evidence sufficient to rebut the presumption that the Veteran's hearing loss had its onset during service due to combat-related acoustic trauma.  Throughout the claims process (in his February 2008 Notice of Disagreement, for example), the Veteran has stated that his hearing loss began in service.  Specifically, he asserts that his hearing loss is a result of an April 1968 mine explosion that threw him approximately 30 feet.  Lay statements such as those made by the Veteran are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board therefore finds the Veteran competent to report the onset and duration of his hearing-loss symptoms.  

The Board also finds that the Veteran's statements regarding the onset of his hearing loss are credible; service records document his participation in combat and the incurrence of several combat-related injuries.   VA also determined in the January 2008 rating decision on appeal that service connection was warranted for tinnitus (another audiological disability).  Thus, the Veteran's competent and credible lay statements provide strong support for his claim.

The record contains some evidence weighing against the claim for service connection, but the Board finds it does not constitute clear and convincing evidence necessary to rebut the combat presumption.  The May 2007 and July 2014 VA examiners concluded that the Veteran's hearing loss was not due to service, but these opinions were based solely on the finding of normal hearing at the September 1968 separation examination.  A medical opinion which relies solely on the absence of hearing loss (as defined by VA regulation) at separation as a basis for a negative nexus opinion is inadequate on its face.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  Given the reduced probative value of the VA examiners' opinions, they fail to provide clear and convincing evidence to rebut the presumption that the Veteran's hearing loss was incurred during active duty.  Thus, the combat presumption of 1154(b) is not rebutted, and service connection is warranted as the claimed bilateral hearing loss is a chronic condition that began during a period of active duty service.  38 C.F.R. § 3.303(b).

Regarding VA's duties to notify and assist, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.
  

ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


